     Case 2:18-cv-02710-JAM-KJN Document 116 Filed 04/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONNELL BLEDSOE, Sr.,                              No. 2:18-cv-2710 JAM KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    SGT. MARTINEZ, et al.,
15                        Defendants.
16

17          On February 22, 2021, plaintiff filed a request for reconsideration of the magistrate

18   judge’s order filed February 9, 2021, imposing sanctions. Pursuant to E.D. Local Rule 303(f), a

19   magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to law.” Id. Upon

20   review of the entire file, the court finds that it does not appear that the magistrate judge’s ruling

21   was clearly erroneous or contrary to law.

22          Therefore, IT IS HEREBY ORDERED that, upon reconsideration (ECF No. 102), the

23   order of the magistrate judge filed February 9, 2021 (ECF No. 88), is affirmed.

24

25
     DATED: April 26, 2021                            /s/ John A. Mendez
26
                                                      THE HONORABLE JOHN A. MENDEZ
27                                                    UNITED STATES DISTRICT COURT JUDGE

28
